Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/20 has been entered.

 Response to Amendment

In response to the amendment received June 4, 2020:

Claims 1 & 12 have been amended, claims 3-5 have been cancelled. Therefore Claims 1-2 & 6-13 are pending in this office action.





Drawings
“231” in Figure 10B (Examiner interprets it to be “321” as disclosed in [0056] of the Specification and Figure 10B) Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Thomas Basso on 11/4/21

Please amend the claims as below:
Claim 1 (currently amended): A battery pack comprising: 
a plurality of battery blocks each including a plurality of batteries fixed by a holder and a peripheral surface on one end or both ends of which a first connector is provided; 
a connecting unit which connects the plurality of battery blocks to each other such that two first connectors are opposed to each other; wherein the connecting unit is provided between end faces of connected battery blocks, and 
a second connector which fits in the two first connectors opposed to each other, 
wherein at least one battery block of the plurality of battery blocks is rotated around a connection direction of the plurality of battery blocks and fixed to the connecting unit,
wherein the at least one battery block of the plurality of battery blocks includes a plurality of first clicks provided on a circumference of the end faces, the connecting unit includes a plurality of second clicks provided on a circumference, and the plurality of first clicks and the plurality of second clicks are rotational so that each of the plurality of second clicks rotationally fit in an inner side of each of the plurality of first clicks,
wherein the first connectors includes a first socket, a second socket and a third socket, 
and an electrode terminal is provided in each of the first and second sockets, 

wherein a fitting direction of the second connector is a direction perpendicular or substantially perpendicular to the connecting direction of the plurality of battery blocks, and 
wherein the second connector is configured to fix two battery blocks and electrically connect the two battery blocks to each other, and 
wherein the second connector is provided with a base body and two connector elements provided on the base body, and the two connector elements fit in the two first connectors opposed to each other, respectively, 
wherein one of the two connector elements includes a positive electrode terminal plug and a negative electrode terminal plug for electrically connecting two battery blocks to each other in series or in paralleland the signal terminal provided between the positive electrode terminal plug and the negative electrode terminal plug,
wherein the positive electrode terminal plug includes a plate spring-shaped terminal which grips the electrode terminal provided in the first socket, 
wherein the negative electrode terminal plug includes a plate spring-shaped terminal which grips the electrode terminal provided in the second socket and 
wherein the signal terminal fits in the third socket such that the signal terminal includes a plurality of terminals which are brought into contact with terminals of the third socket, 
wherein the at least one battery block of the plurality of battery blocks and the connecting unit are further provided with a positioning unit for positioning the at least one battery block battery block with respect to the connecting unit, and

wherein the positioning unit is a ring-shaped or partially ring-shaped projection provided at the center of the at least one battery block battery block end face and the center of the connecting unit, and wherein the diameter of the projection of the connecting unit has a slightly smaller or larger diameter than a diameter of the projection of the at least one battery block battery block such that the projection of the at least one battery block battery block and the projection of the connecting unit fit in each other.  

Claim 2 (cancel) 
Claims 3-5 (cancel).  
Claim 6 (cancel): 
Claim 7 (cancel): 

Claim 8 (previously presented): The battery pack according to claim 1, wherein the at least one battery block of the plurality of battery blocks is provided with a battery block main body, a wiring substrate provided on the battery block main body, and a cover provided on the battery block main body so as to cover the wiring substrate, and the cover is provided with a wall portion pressed against the wiring substrate to enclose a 

Claim 9 (previously presented): The battery pack according to claim 1, wherein the at least one battery block of the plurality of battery blocks is provided with a battery block main body, a tray provided on the battery block main body, and a wiring substrate provided on the tray, and the tray is provided with a peripheral wall portion pressed against the wiring substrate.  

Claim 10 (previously presented): An electric device comprising: the battery pack according to claim 1.  

Claim 11 (currently amended): The electric device according to claim 10, wherein the electric device 

Claim 12 (cancel)
Claim 13 (cancel)
Allowable Subject Matter
Claims 1 & 8-11 allowed.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Yamagami et al. EP 2343752 and Allen et al. (US PG Publication 2011/0049982) and the closest prior art of record fail to disclose, 
a plurality of first clicks provided on a circumference of battery block end face and a plurality of second clicks provided on a circumference of a connecting unit provided between end faces of connected battery blocks wherein the plurality of first and second clicks are rotational so that each of the plurality of second clicks rotationally fit in an inner side of each of the plurality of first clicks

wherein the positive electrode terminal plug and negative electrode terminal includes a plate spring-shaped terminal which grips the corresponding electrode terminal in first and second sockets of first connectors provided on a peripheral surface end of a battery block. 
wherein the positioning unit is a ring-shaped or partially ring-shaped projection provided at the center of the battery block end face and the center of the connecting unit, and wherein the diameter of the projection of the connecting unit has a slightly smaller or larger diameter than a diameter of the projection of the battery block such that the projection of the battery block and the projection of the connecting unit fit in each other.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIRAN AKHTAR/Examiner, Art Unit 1723